In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 10-493V

*************************
YOLANDA MAZUREK, as Guardian Ad *                                 Special Master Corcoran
Litem for minor son, Q.M.,        *
                                  *
                      Petitioner, *                               Filed: November 4, 2016
                                  *
              v.                  *                               Decision by Stipulation; Damages;
                                  *                               Hepatitis B (“Hep B”); Haemophilus
SECRETARY OF HEALTH               *                               Influenzae type B (“HIB”); Diphtheria-
AND HUMAN SERVICES,               *                               Tetanus-acellular Pertussis (“DTaP”);
                                  *                               IPV; Prevnar; Rotavirus; Seizure Activity;
                      Respondent. *                               Expressive Language Disorder;
                                  *                               Developmental Delay.
*************************


Neal J. Fialkow, Neal Fialkow Esq., Pasadena, CA, for Petitioner.

Linda S. Renzi, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                   DECISION AWARDING DAMAGES1

        On July 29, 2010, Yolanda Mazurek filed a petition on behalf of her minor child, Q.M.,
seeking compensation under the National Vaccine Injury Compensation Program (“Vaccine
Program”).2 Petitioner alleges that Q.M. suffered from seizure activity, expressive language
disorder, learning disabilities, and developmental delays as a result of his August 21, 2007, receipt
of the Hepatitis B (“Hep B”), Haemophilus Influenzae type B (“HIB”), Diphtheria-Tetanus-
acellular Pertussis (“DTaP”), IPV, Prevnar, and Rotavirus vaccines. Moreover, Petitioner alleges
that Q.M. experienced residual effects of these injuries for more than six months.

1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the decision’s inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial
in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will
be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
        Respondent denies that the vaccines caused Q.M.’s alleged injuries, or any other injury or
his current condition. Nonetheless both parties, while maintaining their above-stated positions,
agreed in a stipulation (filed on November 4, 2016) that the issues before them could be settled,
and that a decision should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
(as attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the
terms set forth therein.

       The stipulation awards:

          A lump sum of $786,949.21, representing compensation for first year life care expenses
           ($26,470.80), partial lost future earnings ($566,115.30), and pain and suffering
           ($194,363.11), in the form of a check payable to Petitioner as guardian/conservator of
           the estate of Q.M. for the benefit of Q.M. No payments shall be made until Petitioner
           provides Respondent with documentation establishing that she has been appointed as
           the guardian/conservator of Q.M.’s estate; 

          A lump sum of $4,500.00, representing compensation for past unreimbursable
           expenses, in the form of a check payable to Petitioner;

          A lump sum of $24,983.28, representing reimbursement of a lien for services rendered
           on behalf of Q.M., in the form of a check payable jointly to Petitioner and

                         Department of Health Care Policy and Financing
                                       1570 Grant Street
                                    Denver, CO 80203-1818
                                     Attn: Ron Vialpando
                                    State I.D. No.: G761987

           and;

          An amount sufficient to purchase the annuity contract described in Stipulation ¶ 9-10,
           paid to the life insurance company from which the annuity will be purchased (the “Life
           Insurance Company”).

Stipulation ¶ 8. This amount represents compensation for all damages that would be available
under Section 15(a) of the Act.

                                                  2
        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the Court is directed to enter judgment herewith.3


         IT IS SO ORDERED.

                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                           3